— Judgment, Supreme Court, Bronx County (Edward M. Davidowitz, J.), rendered January 10, 2003, convicting defendant, upon his plea of guilty, *290of burglary in the first degree, and sentencing him, as a persistent violent felony offender, to a term of 20 years to life, unanimously affirmed.
Defendant’s constitutional challenge to the procedure under which he was sentenced as a persistent violent felony offender is unpreserved for appellate review and, in any event, is without merit (see People v Rosen, 96 NY2d 329 [2001], cert denied 534 US 899 [2001]). Defendant’s mandatory sentence was based entirely on his criminal record (see Almendarez-Torres v United States, 523 US 224 [1998]). Concur — Buckley, P.J., Tom, Saxe, Friedman and Sweeny, JJ.